PER CURIAM.
The plaintiff in a personal injury action .appeals from a summary final judgment for the defendant. The plaintiff was a workman in a construction crew remodeling a warehouse and the defendant, Astor Electric Service, Inc., was the electrical contractor upon the job. The defendant’s motion for summary judgment came on to be heard upon the complaint, answer and the deposition of the plaintiff. The plaintiff relied upon his deposition and defendant’s answers to interrogatories. After indulging in every reasonable presumption for the party against whom summary judgment was sought it conclusively appeared from the facts which were established without material issue that the plaintiff was guilty of contributory negligence as a matter of law. See Jacobs v. Claughton, Fla.App. 1957, 97 So.2d 53; Kagan v. Eisenstadt, Fla.App.1957, 98 So.2d 370; Andrews v. Goetz, Fla.App.1958, 104 So.2d 653.
Affirmed.
CARROLL, CHAS., C. J., and HORTON and PEARSON, JJ., concur.